Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention describes an acoustically transparent protector for audio device, such as hearing aid, has sound radiating element having sound radiating element or dome which transmits sound waves from transducer to ear drum and bellows for acoustic displacement. The independent claim 1, identifies a uniquely distinct feature of “…wherein said dome has at least a curve portion and a suspension part for connection to said neck part in a flexible way, in which said suspension part is formed along the movement direction of said dome, so that said dome is displaced in controlled wary in axial direction with respect to said sound port, allowing the sound to pass through with little attenuation or distortion, but avoiding foreign material such as ear wax, dust, debris, or water to pass into the sound port, and wherein said suspension part includes an annular portion configured and arranged for movement in the axial direction. The independent claim 13, identifies a uniquely distinct feature of “….wherein the said dome at least a curve portion and a suspension part for connection to said neck part in a flexible wary, in which said suspension part is formed along the movement direction of said dome, so that said dome is displace in controlled way in an axial direction with respect to said sound port, allowing the sound to pass through with little attenuation or distortion, but avoiding foreign material such as ear wax, dust, debris, or water to pass into the sound port, and wherein said suspension part includes an annular portion configured and arranged for movement in the axial direction. The independent claim 15, wherein the said dome at least a curve portion and a suspension part for connection to said neck part in a flexible way, in which said suspension part is formed along the movement direction of said dome, so that said dome is displace in controlled way in an axial direction with respect to said sound port, allowing the sound to pass through with little attenuation or distortion, but avoiding foreign material such as ear wax, dust, debris, or water to pass into the sound port, and wherein said device is a portable loudspeaker provided with said protector in which a moving mass of the dome can actually be chosen to create a bass-reflex enhancement to low frequency response. The closest prior art to Carbe (US 5278360) teaches the outer surface 52 of the flange 42 carries a bridge 54 which crosses over the opening 48.  The bridge 54 is generally of "dog bone" shape as viewed in plan (FIG. 5), having widened ends 56, and having a narrow center 58 where the bridge crosses the opening 48. The bridge 54 is also higher at its center 58 (as best shown in FIGS. 1 and 2) and lower at its ends 56. At its center 58 the bridge 54 carries a thin domed disk 60. The disk 60 is of slightly greater diameter than that of the opening 48 in flange 42. The inner surface 62 of disk 60 is generally flat, but the outer surface 64 is domed outwardly as shown. The purpose of the disk 60 is to shield the opening 48 from wax. The disk 48 in effect "ploughs" wax aside as the hearing aid is inserted into an ear. The disk 60 also helps to deter wax from entering the opening 48 after the hearing aid has been inserted into an ear. While the disk 60 is preferably of slightly larger diameter than the opening 48 it can be of the same diameter, or slightly smaller if desired. While the insert passage 46 has been shown as a "straight through" passage, it can alternatively if desired have a partial obstruction formed at its inner end, as shown in plan view in FIG. 6. As there shown, a plate 66 may be inserted within the passage 46 covering opening 50, but with a cross-shaped opening 68 therein. This additionally helps to deter the passage of wax into the hearing aid. See at least Figures 1-6, Col. 3 line 9-35. 
Marcher (US 20180367926) teaches on the ear tip may feature measures at the sound output, e.g. grids or a convoluted shape, serving to trap or block ingress of ear wax and
humidity into the internals of the transducer, while keeping open the acoustic conduit to
the extent possible. [0006]). Further, [0055]- [0058] teaches a plan section of the ear
piece through the axis 19. FIG. 6 depicts the ear tip 9 with shroud 21, waistband 27,
sound output opening 11, lug 12, vents 13, speaker 17, cable 18, and bulb lower
opening 30. [0056] the sound output opening 11 is bridged by lug 12, which opens to
opposing sides and spaces the bridge side openings from the ear canal wall. The vents
13 open up to the bulb inside and from there through lower opening 30 to the
surroundings. The vents are spaced from the bridge side openings to avoid any risk of a
wax build-up growing to establishing a common blockade of the openings, which might
create an acoustic short-circuit. [0057] teaches for the ear tip, axis 19 generally
constitutes an axis of rotational symmetry. [0058] The section in FIG. 6 further depicts
some inner details, such as core fixture or stem 15, wax guard 16, socket 10 adapted
for the attachment of a sound conduit from speaker 17 and for holding the wax guard,
ear tip medial end 22, and ear tip lateral end 23. The prior art fails to anticipate or render the independent claims obvious. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651